FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE LANDS COUNCIL; WILD WEST           
INSTITUTE,
              Plaintiffs-Appellants,
                 v.
RANOTTA MCNAIR, Forest                      No. 07-35000
Supervisor for the Idaho                       D.C. No.
Panhandle National Forests;
UNITED STATES FOREST SERVICE,             CV-06-00425-EJL
                                           District of Idaho,
             Defendants-Appellees,               Boise
BOUNDARY COUNTY; CITY OF                        ORDER
BONNERS FERRY; CITY OF MOYIE
SPRINGS; EVERHART LOGGING, INC.;
REGEHR LOGGING, INC.,
           Defendants-Intervenors-
                          Appellees.
                                       
                   Filed January 16, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                              881
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.